Citation Nr: 1134643	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-23 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for athlete's foot.

2.  Entitlement to service connection for a bilateral eye condition.

3.  Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD) and emphysema, to include as due to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to July 1960.  He also has unverified service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO) and Board remand.

In November 2009, the Veteran and his spouse testified at the RO before the undersigned.  A transcript of that hearing has been included in the claims folder.

In June 2011, the Veteran submitted private medical treatment records from April 2007 and January 2009.  However, those records are duplicates of records already received and reviewed by the RO in its most recent supplemental statement of the case, and therefore, a waiver of the Veteran's right to have the RO readjudicate his claim with the additional evidence is not required.  See 38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for athlete's foot and entitlement to service connection for a respiratory condition, to include COPD and emphysema, to include as due to service-connected sinusitis, are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's eye disorder is related to his active duty service. 


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2010).  Prior to a May 2011 readjudication of the Veteran's claim, letters dated in October 2006, November 2006, and March 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was provided with a VA examination addressing the etiology of his eye disorder, and he has not indicated that he found the VA examination provided to be inadequate.  Moreover, the Board finds that VA examination provided in this case is adequate, as it is based on a complete review of the Veteran's claims file, an interview with the Veteran, and a physical examination of the Veteran, and provides sufficient rationale to support the conclusion that the Veteran's eye disorder is not related to his active duty service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006). 

The Veteran contends that his current eye disorder is related to his active duty service.  During his November 2009 hearing before the Board, the Veteran testified that he was exposed to dust and irritants during service which caused him to develop cataracts in his eyes.

The Veteran's service treatment records reveal complaints of and treatment for pain over the eyes.  In a May 1955 entrance examination, the Veteran's eyes were normal.  Distance vision was 20/20, bilaterally.  In a report of medical history, completed at that time, the Veteran denied a history of eye trouble.  A February 1957 examination report also reflects that the Veteran's eyes were normal.  Distance vision was 20/20, bilaterally.  However, in a report of medical history, completed at that time, the Veteran reported pain over the left eye due to sinusitis.  In March 1958, the Veteran complained of constant and throbbing pain over the right eye.  The diagnosis was acute sinusitis.  A May 1958 examination report indicates that the Veteran's eyes were normal.  Distance vision was 20/20, bilaterally.  In a report of medical history, completed at that time, the Veteran denied a history of eye trouble.  In September 1958, the Veteran again reported worsening pain over the right eye.  The diagnosis was acute frontal and maxillary sinusitis.  In October 1958, the Veteran reported pain of a throbbing character in the right frontal and maxillary area.  The diagnosis was acute sinusitis.  A July 1960 separation examination reflects that the Veteran's eyes were normal.  Distance vision was 20/20, bilaterally.  A report of medical history notes that the Veteran was hospitalized for sinusitis twice while in Germany.

Private medical treatment records from August 2005 through October 2006 reveal complaints of decreasing and blurry vision, glare, difficulty driving, decreased depth perception, and irritation in both eyes.  In June 2005, the diagnosis was suspected chronic open angle glaucoma.  An August 2005 treatment record notes a diagnosis of visual field defect with likely long-term glaucoma or old anterior ischemic optic neuropathy.  An August 2005 magnetic resonance angeography (MRA) revealed no evidence for branch occlusion, flow-limiting stenosis, dissection, aneurysm, or vascular malformation and fetal left posterior cerebral artery.  An August 2005 magnetic resonance imaging scan (MRI) of the brain noted the Veteran's reported history of visual changes.  The MRI showed mild intracranial volume loss with minimal commensurate ventricular prominence and few nonspecific white matter hyperintensities likely related to microvascular disease.  An October 2005 treatment record diagnosed bilateral cataracts and suspected chronic open angle glaucoma.  January 2006 and August 2006 treatment records also diagnosed bilateral cataracts and suspected chronic open angle glaucoma.  An April 2006 MRI of the brain revealed no acute intracranial disease; cerebral atrophy with compensatory ventriculomegaly and small ischemic white matter disease; and normal trigeminal, seventh, eighth, and ninth cranial nerves.  The internal auditory canals and their contents were also normal, bilaterally.

An August 2005 private medical letter from A.B., M.D. notes that the Veteran lost his peripheral vision, and that Dr. A.B. suspected that this was due to his glaucoma.

A May 2007 VA treatment record reveals the Veteran's complaints of reduced peripheral vision in the left eye.  The diagnoses were suspected glaucoma; mild nuclear sclerosis cataracts, bilaterally; dry-eye syndrome, bilaterally; optic nerve drusen in the right eye; hyperopia; astigmatism; and presbyopia, bilaterally.  A February 2008 VA treatment record notes the Veteran's complaints of decreased vision, bilaterally, for a few months with glare.  The diagnoses were macula drusen in the left eye; history of suspected glaucoma; HAP in the bilateral eyes; and combined cataracts causing a slight decrease in vision, bilaterally.

In a June 2008 RO hearing, the Veteran testified that he had no peripheral vision and was not able to drive.  His wife noted that he could no longer judge distance.  The Veteran stated that he believed his eye disorder to be related to his active duty military service.

A March 2009 VA treatment record notes the Veteran's complaints of overall reduction in vision gradually over the prior year.  The diagnoses were early epiretinal membrane in the right eye and macula drusen in the left eye; history of suspected glaucoma; heredopathia atactica polyneuritiformis, bilaterally; and combined cataracts, bilaterally, causing a slight decrease in vision, bilaterally.  A May 2009 VA treatment record reflects the Veteran's complaints of worsening vision over the last year.  The diagnosis was bilateral cataracts which were visually significant.  The Veteran indicated that he was interested in surgery.  A May 2009 visual function questionnaire reflects that the Veteran felt that his eyesight was poor, that he worried about his eyesight most of the time, and that he had moderate pain or discomfort around his eyes.  He also reported moderate difficulty finding something on a crowded shelf; reading street signs or names of stores; and going out to see movies, plays, or sporting events.  He also noted extreme difficulty reading ordinary print in newspapers; doing work or hobbies that require him to see well up close; going down steps, stairs, or curbs in dim light or at night; noticing objects off to the side while he is walking; seeing how people react to things he says; picking out and matching his own clothes; and visiting with people in their homes, at parties, or in restaurants.  He reported that he gave up driving due to his poor eyesight.  He also stated that most of the time he accomplished less than he would like to because of his vision and that his eye problems kept him from doing what he would like to do.  He noted that he was always limited in the amount that he could work or do other activities due to his eyesight.  In addition, the Veteran stated that he stayed home most of the time, that he felt frustrated a lot of the time, that he had much less control over what he did, that he had to rely too much on what other people told him, and that he needed a lot of help from others because of his eyesight.  In May 2009, the Veteran underwent cataract extraction with intra-ocular lens in the right eye.  A May 2009 postoperative report reflects that the Veteran was doing well after his surgery and was happy with his vision.  The physician noted that the Veteran's vision was likely limited with epiretinal membrane and early age-related macular degeneration.  The physician also diagnosed a cataract in the left eye with a plan for surgery in June 2009.

A June 2009 VA treatment record reflects that the Veteran presented with complaints of worsening vision in the left eye and that he was found to have a visually significant cataract in that eye.  The diagnosis was cataract in the left eye.  In June 2009, the Veteran underwent cataract extraction with intra-ocular lens in the left eye.  A June 2009 VA treatment record notes that the Veteran was seen overnight due to irritation in the operative eye, and that a lash was removed.  Some punctuate corneal changes were noted.  Another June 2009 VA treatment record reflects that the Veteran was status post cataract extraction with intra-ocular lens in the left eye and was doing well with no complaints.  

In July 2010, the Veteran underwent a VA eye examination.  The Veteran reported that, upon noticing that his vision was worsening, he went to an eye doctor and was diagnosed with cataracts.  He reported symptoms including redness, burning, stinging, dryness, and watering.  He noted that he underwent cataract surgery.  Physical examination revealed no diplopia.  Funduscopic examination findings in both eyes were abnormal and revealed macular drusen.  There was no visual field defect and visual acuity was not worse than 5/200.  There was no corneal disorder that resulted in severe irregular astigmatism that could be improved more by contact lenses than by eyeglass lenses.  There was also no difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye with the near vision being worse.  There were not more than three diopeters of spherical correction between the eyes.  Uncorrected distance vision was 20/100 in the right eye and 20/70 in the left eye.  Corrected distance vision was 20/25 in the right eye and 20/20 in the left eye.  Uncorrected near vision was 20/400 in both eyes.  Corrected near vision was 20/20 in both eyes.  Slit lamp findings were abnormal in both eyes, and the examiner noted that the eye lens was removed in both eyes.  Right eye tonometry examination revealed eye pressure of 18.  Left eye tonometry examination showed eye pressure of 15.  There were no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  After reviewing the Veteran's claims file, the VA examiner stated that "[c]ataract surgery is due to or a result of [w]as diagnosed with cataracts and had service."  As the VA examiner's failed to provide an opinion as requested by the RO, the RO asked the VA examiner who performed the examination to provide an opinion as to the etiology of the Veteran's eye disorder.  In a September 2010 addendum, the VA examiner who performed the July 2010 VA examiner stated that "[c]ataract surgery IS CAUSED BY OR A RESULT OF cataracts" and explained that the Veteran "developed cataracts which were removed in surgery" and that the "lens of his eye was then replaced with a [posterior chamber intraocular lens]."  As the VA examiner's September 2010 statement still failed to provide the requested etiological opinion as requested by the RO, in a November 2010 addendum, a VA physician indicated that he spoke with the VA examiner who performed the July 2010 VA examination to help clarify the request for a medical opinion, and that the examiner "was having difficulty associating this veteran's cataract with his service."  The addendum notes that the VA examiner asked the author to provide the following opinion: "[t]his veteran's eye disorder cannot be linked to an event in service without resorting to mere speculation."  The examiner explained that there was "insufficient factual evidence of record to provide an opinion.  The amount of UV exposure in service vs. UV exposure as a civilian could not be quantified thus, it would not be possible to determine its effect on the development of the cataract."

After a thorough review of the evidence of record, the Board concludes that service connection for a bilateral eye condition is not warranted.  The evidence of record reflects diagnoses of cataracts, glaucoma, visual field defect, dry-eye syndrome, optic nerve drusen, hyperopia, astigmatism, presbyopia, and heredopathia atactica polyneuritiformis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Although the Veteran's service treatment records note that the Veteran had eye pain during service, they show that the Veteran's eye pain was due to his sinusitis, and do not show any complaints of or treatment for cataracts or any other eye disorder during active duty service.  Service connection has already been granted for sinusitis.  Thus, there is no evidence of inservice incurrence of an eye disorder.

In addition, the evidence of record does not support a nexus between the Veteran's current eye disorders and his active duty service.  Importantly, after consideration of the Veteran's entire claims file, the Veteran's statements, and after performing physical examination of the Veteran, the VA examiner who performed the July 2010 VA examination concluded that the Veteran's eye disorder could not be linked to his active duty service without resorting to mere speculation because the amount of UV exposure in service and as a civilian after service could not be quantified and thus, it would be impossible to determine its effects on the development of the Veteran's cataracts.

Moreover, there is no medical or lay evidence of continuity of symptomatology for eye disorder symptoms since service discharge.  The Veteran has not alleged, and the evidence does not show, that the Veteran has had symptoms of an eye disorder continuously since his service discharge.  Accordingly, the evidence of record does not support a finding that the Veteran has continuously experienced symptoms of an eye disorder since service discharge. 

The Board acknowledges the testimony provided by the Veteran and his wife during his RO hearing and during the November 2009 hearing before the Board.  The testimony is competent evidence about what the Veteran and his wife observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the statements that any current eye disorder is related to the Veteran's active duty service, to include dust and irritant exposure, are not statements of observations and are not competent evidence of a nexus between any current eye disorder and his military service.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because neither the Veteran nor his wife is a physician, their statements are not competent evidence that any current eye disorder is related to active duty service.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Absent medical evidence that the Veteran has an eye disorder related to active service, service connection is not warranted.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (noting that the question of whether a diagnosed disability is etiologically related to active service requires competent medical evidence).

As there is no evidence of an eye disorder during service and because there is no competent evidence providing the required nexus between military service and a current eye disorder, service connection for an eye disorder is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).


ORDER

Service connection for an eye disorder is denied.


REMAND

I.  Athlete's Foot

The Veteran's claims file reflects that he was afforded a VA skin examination in July 2010 to determine the etiology of his athlete's foot.  The VA examiner concluded that the Veteran's current athlete's foot could not be linked to service because there was "no in service treatment record for symptoms suggestive of athlete's foot."  However, review of the Veteran's service treatment records show that, in a February 1957 report of medical history, the physician's summary notes that the Veteran "[f]ormerly had athletes foot" and that it "since cleared."  The VA examiner failed to address the positive evidence of athlete's foot during the Veteran's active duty service.  As the VA examiner's opinion that the Veteran's athlete's foot is not related to his active duty service was based on a lack of inservice evidence of athlete's foot, and because there is some inservice evidence of athlete's foot during service, the VA examiner's opinion is inadequate upon which to base an appellate decision.  Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Accordingly, the RO must provide the Veteran with a new VA examination addressing the etiology of his athlete's foot.


II.  Respiratory Disorder

The Veteran was also provided with a VA examination addressing the etiology of his current respiratory disorder in July 2010.  The VA examiner concluded that the Veteran's COPD was not due to his active duty service.  However, in its February 2010 remand, the Board directed the RO to obtain an opinion as to whether the Veteran's respiratory disorder was related to his active duty service, to include his service-connected sinusitis.  The July 2010 VA examiner did not provide an opinion as to whether the Veteran's current respiratory disorder was caused or aggravated by his service-connected sinusitis.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the RO failed to ensure that the VA examination provided considered whether the Veteran's current COPD was caused or aggravated by his service-connected sinusitis, the issue must be returned to the RO for a new VA examination.

The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The Veteran must be afforded an appropriate VA examination to ascertain the etiology of his athlete's foot.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether any diagnosed athlete's foot is related to the Veteran's military service, or to any incident therein.  The VA examiner must specifically address the February 1957 report of medical history which reflects that the Veteran had athlete's foot but that it cleared.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  The Veteran must be afforded an appropriate VA examination to ascertain the etiology of any and all respiratory disorders.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether any of the Veteran's currently diagnosed respiratory disorders were incurred in or aggravated by his active duty service, to include his service-connected sinusitis.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  All VA examination reports obtained must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  After completing any additional development, the RO must also consider whether the Veteran's respiratory disorder is related to his service-connected sinusitis.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


